          Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 1 of 10 PageID 1



                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT' OF FLORIDA
                                              OCALA DIVISION

                                                          CASE NO


KIMBERLY EDWARDS,

          Plaintifl



CBRE, INC.,

          Defendant.


                                               NOTICE OF REMOVAL

          Defendant, CBRE, INC, (hereinafter "CBRE" or Defendant), files this Notice of Removal

to remove the foregoing cause to the United States District Court for the Middle District of Florida,

Orlando Division, and respectfully shows this Court the following:

                        I.   STAT4MENT OF THE GR9UNpS FOR REMqVATI

          This Notice of Removal is based on diversity jurisdiction pursuant to 28 U.S.C, $ 1332 et
seq.


                               II.   BASIS FOR DIVERSITY JURISDICTION

          l.        Plaintiff, KIMBERLY EDWARDS ("Plaintiff'), commenced this civil action in the

Ninth Judicial Circuit Court in and Ibr Osceola County, Florida styled KIMBERLY EDWARDS

v. CBRE, INC., CASE NO. 35-2020-CA-00139O-AXXXX-XX (the "Action"), Attached hereto

as   Exhibitool" is a copy of the original Complaint.

          2.        CBRE was served with the original Complaint on or about September 8,2020,

Attached hereto as Exhibit 'r2'r is a copy of the Summons and proof of service of the Complaint on

CBRE.




       FowLER WHITE BuRNEl"t P.A. . BRTCKELL ARCIl, 1395 BRTCKELL AVENUE, l4ril FLooR,   Mravr, Irl-onrpn 33 l3l . (305) 789-L)200
          Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 2 of 10 PageID 2



          3.        Undersigned counsel received a copy of said Complaint on or about September 10,

2024, and advised Plaintiff on or about September 10,2020 of Defendant's intention to remove

this action. Attached hereto as Exhibit "3" is Defendant's correspondence to Plaintiff s counsel

dated September 10, 2020, providing notice                        of the intent to remove and the accompanying
proposed Joint Stipulation on Alleged Damages for signing by Plaintifi's counsel. Undersigned

counsel further prepared the proposed Joint Stipulation                            of Alleged Damages for signing                          by

Plaintiffs counsel, Attached hereto as part of Exhibit "3" is the proposed Joint Stipulation of

Alleged Damages for signing by Plaintiffs counsel. One of the main basis of the Joint Stipulation

was to cap alleged damages and thus preclude removal of this matter to federal                                        court. Plaintiffs

counsel refused to execute the Joint Stipulation of Alleged Damages.

          4.       Given the potential removal of the matter, Defbndant filed a Motion for Extension

of Time to Respond to the Complaint and Motion for Extension of Time to Respond to                                                        the

Discovery served with the Complaint citing how this case could be removed. Attached hereto                                                 as

          oo4"
Exhibit          are Defendant's      Motion for Extension of Time to Respond to the Complaint.

          5.       On October 5, 2020, following Plaintiffs refusal to execute Defendant's Joint

Stipulation of Alleged Damages, Defendant served its Jurisdictional Request for Adrnissions to

Plaintiff, seeking admissions as to the alleged amount in controversy. Attached hereto as Exhibit

"5" is Defendant's Jurisdictional Request fbr Admissions to Plaintifl.

          6.       Defbndant's Jurisdictional Request for Admissions number one                                   (l)    requested that

Plaintiff "Admit the alleged amount in controversy for all claims alleged by Plaintiff in                                                 the

Complaint exceeds $75,000.00 dollars, exclusive of interest and costs." Its Jurisdictional Request

for Admissions number two (2) requested that Plaintiff "Admit the alleged amount in controversy




                                                                -2-
    FowLER WIIITE lluRNE'lI'P,A, . BRICKELI- ARclr, 1395 BRTCKELL AvriNUE, l4!r l.'r.ooR, MrANlt, ITLoRIDA 33   l3l   . (305) 78()-9200
         Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 3 of 10 PageID 3



for all claims alleged by Plaintiff in the Complaint does not exceed $75,000.00 dollars, exclusive

of interest and costs." .Id

         7.      On October 6,2020, Plaintiff filed and served Plaintiff s Response to Def'endant's

Request for Admissions. However, Plaintiff did not admit or deny Defendant's Jurisdictional

Request for Admissions. Rather, Plaintiff asserted an improper objection and claimed Plaintiff was

unable   to determine the alleged amount in                   controversy because Defendant denies liability,

causation and damages. Plaintiff also claimed the amount                          in controversy was an issue to               be

determined by a       jury. Specifically, Plaintiff           responded       to each of Defendant's Jurisdictional

Request fbr Admissions as follows:

                 Objection to the request as phrased. At this time, Plaintiff is unable
                 to admit or deny that the damages in this case exceeds $75,000.00,
                 exclusive of interest, costs, and attorneys' fbes, as there is a fbctual
                 dispute concerning the amount of damages in this case. Specifically,
                 Defendant expressly denied the Plaintiffs allegations regarding
                 liability, causation, and damages in its Answer filed in Response to
                 the Complaint. This factual dispute is one which should be
                 proximately resolved by a jury and is inappropriate for a request for
                 admission as to the amount in controversy between the parties is not
                 reasonably calculated to expedite the trial action, or to relieve the
                 parties of time and expense entailed in proving the genuineness of
                 documents or the truth of matters of fact which the parties do not
                 intend to litigate or which can be ascertained by reasonable inquiry.
                 Notwithstanding same, Plaintiff admits that for jurisdictional
                 purposes, the amount in controversy exceeds $30,000.00, exclusive
                 of interest, costs and attorney's fees,

Attached hereto as part           of Exhibit "5" is Plaintiffs              Response       to   Defendant's Request for

Admissions.l




         I Notably,prior to submitting Plaintiffs Response to Def'endant's Request for Admissions,
Plaintiffs law firm previously responded in the same manner as in this instance, resulting in the
objection being overruled and a proper admission or denial being compelled. See Kelley v. The
Fresh Market, Inc., Case No, 6:19-cv-2278-Orl-40LRH, D.E, 1-7 (M,D. Fla. 2019).



                                                             -3-
     FOWLER WHITE BURNETT P.A.   . BRICKELL ARCH, I395 BRICKELL AVENUE, I4u FLooR, MIAMI, I..L0RIDA 33 I3 I . (305) 789.9200
       Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 4 of 10 PageID 4



       8.        Given Plaintiffs deficient responses to Def'endant's Jurisdictional Request for

Admissions and ref.usal to provide amended responses, Def'endant filed a Motion to Compel,

Attached hereto as part of Exhibit "5" is Defendant's Motion to Compel Proper Responses to

Defendant's Jurisdictional Request fbr Admissions,

       9.        On October 15,2020, the Circuit Court entered an Order ref'erring the Motion to

Compel to the General Magistrate. The hearing on Defendant's Motion to Compel was noticed on

October 29,2020 to take place before the General Magistrate on December 11,2020. Following

the hearing on Defendant's Motion to Compel, the General Magistrate requested the parties each

submit supplemental authority supporting their respective positions and took the Motion under

advisement. On January 28,2021, the General Magistrate issued its Report and Recommendation,

recommending Plaintiff be compelled to provide proper admissions or denials to Def'endant's

Jurisdictional Request fbr Admissions. On February 8,2021, he Circuit Court entered an Order

Approving Report and Recommendations of the General Magistrate. Attached hereto as part of

Exhibit r'5'r is the Report of Findings and Recommendations of the General Magistrate and the

Order Approving Report and Recommendation of the General Magistrate.

       10,       On February 9,2021, Plaintiff served her Amended Response to Defendant's

Request   for Admissions, admitting fbr the first time that the alleged amount in controversy

exceeded $75,000.00, exclusive of interest and costs. Attached hereto as part                                of Exhibit "5" is a

true and correct copy of Plaintiffs Amended Response to Defendant's ltequest for Admissions.

Plaintiffs Response to Defendant's Request for Admissions supports that Plaintilf has now

assessed her claim as exceeding $75,000.00.




                                                             -4-
    F'owLER WHrrE BURNETT P.A. . BRrcKEr-L ARCH, 1395   BRTCKELL AVENUE, l4rrr [.'LooR, MlANil, ITLoRTDA 33 I 3   I . (305) '789-920()
        Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 5 of 10 PageID 5



         I   L     Plaintiffs Proposal for Settlement was the first paper in the matter fiom which it

could be ascertained that the case is one which is or has become removable.2 Therefore, the time

for removal did not begin to run until November                          27    ,2019. See 28 USC $ 1441; Austin v. Harbour

Behavioral Health Care Inst., No. 5:07-cv- 173-Oc- l0GRJ, 2007 WL 2050912 (M.D.                                                    tt^Ia.   2007)

(Where the basis           for federal jurisdiction does not appear in the initial pleading, but arises

subsequently, the defendant must                     file a notice of removal within thirty days after receipt                                by

Defendant of a motion or "other paper" from which it may be flrst ascertained the case is one which

is or has become rernovable).

        12.        While Plaintiffs Complaint is highly vague and ambiguous, this is an alleged

personal injury case in which CBRE is alleged to have been negligent because of an unspecified

injury Plaintiff purportedly sustained on July 31,2019 when she fell at an unspecified location

outside of a Bealls store at the large premises located at2802 David Walker Drive, Eustis, Florida.

In shoft, the Complaint alleges Plaintiff somehow slipped and f'ell on an unidentified "wet ground"

while at the subject premises,3 Subsequently, Plaintiff alleges a host of legal conclusions without

any supporting factual allegations.

        13.       Defendant CBRE seeks removal to the Middle District of'Florida, Ocala Division,

the District in which the action is now pending.




        2
         As noted above, Plaintiff could not even determine whether her own alleged amount in
controversy exceeded $75,000.00 at the time she submitted her Response to Defendant's Request
for Admissions (October 6, 2020). Plaintiff did not produce any other document or paper
supporting the alleged amount in controversy exceeds $75,000.00 prior to service of her h-ebruary
9,2020 Amended Response to Defendant's Request for Admissions. Thus, Defendant could not
have proven that the alleged amount in controversy exceeded $75,000.00 by a preponderance of
the evidence prior to Plaintiff serving her Amended Response.
        3
             See Complaint, paragraphs 3 and 5.




                                                                      -5-
     IrowLrR WlrrrE   EIURNET'I   l),A. . BRrcKEl-L ARC|r, 1395   BRTCKELL   AvrNUE, l4rrr |'LooR, MrAMr,   FLoRTDA 33131 . (305) 789-9200
         Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 6 of 10 PageID 6



            14.    This Notice is filed within thirty (30) days of the date that CBRE first received a

copy of Plaintiffs Amended Response to Defbndant's Request for Admissions, and determined

that the action was removable. Therefore, this Notice is filed in compliance with 28 U,S.C.                                          $


 1446(b).

         15.       Following the filing of this Notice with this Court, written notice of the filing of

same   will   be provided to the attorney for Plaintiff as required by law.

         16.      Following the filing of this Notice with this Court,                      a   true and accurate copy of the

same   will be filed with the Clerk of Court of the Fifth Judicial Circuit Court in and for                                       Lake

County, Florida as required by law.

         17.      Attached hereto as part of Exhibit o'6" to this Notice as Exhibits are all true and

legible copies of all non-discovery related process, pleadings, orders of every kind on file in the

Circuit Court.

         18.      This Court has removal jurisdiction of this action under the provisions of Title 28

of the United States Code, $ 1a41(a). This Court has original jurisdiction of this action under the

provisions of Title 28 of the United States Code, $ 1332.

        19.       The Amended Cornplaint states that Plaintiff seeks damages in excess o1'the

jurisdictional limits of the Florida Circuit Court. The damages available to Plaintiff, if                           she prevails,

are not limited in any fashion, however. PlaintifT alleges that as a result of the alleged negligence,

she sustained bodily injury and resulting pain and suffering, disability, loss of capacity for the

enjoyment of life, and medical care and treatment expense. Plaintiff further alleged the losses are

permanent or continuing.a




        a
            Complaint, paragraph 12.



                                                               -6-
     FOWLER WHITE BURNE.I.T P.A,   . BRICKELL ARCII, I395 BRICKELL AVENUE, I4rrl IILooR, MIAMI, I]LonIpn 33I3I . (305) 789.9200
        Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 7 of 10 PageID 7



        20.       Fufther, Plaintitf's Amended Response to Defendant's Request fbr Admissions

admits the alleged amount in controversy fbr the claims asserted by Plaintiff in the Complaint

exceed $75,000.00.

        21.       Plaintiff s counsel also refused to execute a proposed Joint Stipulation of Alleged

Damages limiting alleged damages                      to   $75,000.00        or less and thus avoiding this                          removal.

Moreover, Plaintiff did not know what the alleged amount in controversy was at the time she

responded to Defendant's Jurisdictional Request fbr Admissions, on the basis Def'endant denied

liability. District Courts have held that such a response should be interpreted against Plaintiff.                                            See


CitiFinancial Mortg. Co., Inc. v. Frasure,No.06-CV-160,2008 WL2199496, at *10 Qrl.D.Okla.

May 23,2008); see also Murchison v, Progressive Northern Ins. Co., 564 F. Supp. 2d I3l I (8,D,

Okla. 2008) (opining that an evasive answer to a request fbr admission regarding the amount of

darnages   will be construed by the court               against the Plaintiff.). In short, based on these allegations

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        22,       Plaintiff is a citizen of Florida and the Defendant CBRE is a Delaware corporation

with its principal place of business located in California at 6400 S. Hope Street, 25th Floor, Los

Angeles,CA9007l.CBRE isthereforeacitizenoftheStateofCaliforniaforpurposesofdiversity

jurisdiction.

        23.       Accordingly, there is complete diversity of citizenship between the actual and real

parties, the requirements of 28 U.S.C, $ l44l(b) have been met since Del''endant is not a citizen of

Florida, the State in which this action was brought. Thus, this Court has removaljurisdiction on

the face of the Complaint based upon diversity of citizenship,




                                                                  -1-
     IrowLER WltrrE BURNET]' P.A.   . BRrcK[LL ARCH, I 395 BRrcKrir.L AVENUE, l4rrr I.'LooR, MlAlvtl, FLoRIDA   33 l3   I . (305) '189-9200
          Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 8 of 10 PageID 8



                                                 rrr. coNCLUSIoN
          The amount in controversy exceeds $75,000.00, exclusive of interest and costs. Complete

diversity exists because Plaintiff whom is a citizen of Florida and Defendant who is a citizen of

Califbrnia. Accordingly, Defendant CBRE respectfully request that this action proceed in this

Court as an action properly removed pursuant to 28 U.S.C. $ 1332, et seq., and 28 U.S.C. $ 1441,

et seq.

                                                          Respectfully submitted,



                                                          lsl thlliam A. Potucek
                                                          Michael Alexander Garcia
                                                          Fla. BarNo.0161055
                                                          Email : mgarcia@fowler-white. com

                                                          William A. Potucek
                                                          Fla, Bar No. 100577
                                                          Email : wpotucek@fowler-white, com

                                                          FOWLER WHITE BURNETT, P,A
                                                          Brickell Arch, Fourteenth Floor
                                                          1395 Brickell Avenue
                                                          Miami, Florida 33131
                                                          Telephone: (305)789-9200
                                                          Facsimile: (305)789-9201




                                                             -8-
     FowLER WTIITE BURNET.T   P.A. . BRICKELL ARCH, I395 BRICKELL AVENUE, I4Ti   FLOOR, MIAMI, FLORIDA 33 I3   I . (305) 789-9200
       Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 9 of 10 PageID 9



                                         CERTIF'ICATE OF' SERVICE

        I hereby certify that on February 12,202l,the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record on the attached Service List in the manner specified, either

via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                                                                 William A. Potucek
                                                                s/
                                                                William A. Potucek




                                                           -9   -
    FOWLER WHI.IE BURNE1T P.A,   . BRICKELL ARCH, I395 BRICKELL AVENUE,   I4TI' [TLooR, MIAMI, FLoRIDA 33 I3   I . (305) 789.9200
              Case 5:21-cv-00089 Document 1 Filed 02/12/21 Page 10 of 10 PageID 10



                                                            SERVICE LIST

                                                                CASE NO


 Christopher J. Steinhaus, Esq.
 Morgan & Morgan, P.A.
 20 N, Orange Avenue, Suite 1600
 Orlando, FL 32801
Telephone: (407) 420-1414
Facsimile: (407) 245-3341
csteinhaus@forthepeopl e, cor.n
nlpae.sa@f.o rth epeop le. co m
j imor gan@forthepeopl e. co nl
A   t t or   ney fo   r   P I ai   nt:iff




                                                                    -10-
             FowLER WHITE BURNETT P.A. . BRICKELL ARCH, I395 BRICKELL AVENUE, I4rrr FLOOR, MIAMI, FLORIDA 33 I3 I . (305) 789-9200
